EXAMINER'S AMENDMENT
	This action is a response to the communication received on 5/3/2022. Examiner acknowledges the amendments made to claims 1, 2, 6, 11, 15, 18, 21, 23, and 29 and the cancellation of claims 9, 12, and 26.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

15. (Currently amended) The system of claim 1 comprising a memory for storing the EEG signal, wherein the processing unit is arranged to:
	aggregate the [an] EEG signal, wherein the EEG signal [that] is stored on the memory throughout a sleep cycle of a user,
generate therefrom neurofeedback data for the user, and
	display the neurofeedback data to the user.

23. (Currently amended) The wearable device of claim 21, wherein the flexible band includes a
frontal portion for lying over a forehead of the user when worn, and wherein the sensor array comprises a first set of the plurality of sensor elements mounted on the frontal portion.

24. (Currently amended) The wearable device of claim 23, wherein the flexible band has a rear
portion for lying over a parietal lobe of the user when worn, and wherein the sensor array comprises a second set of the plurality of sensor elements mounted on the rear portion.

28. (Currently Amended) The wearable device of claim 21, wherein the detector is mounted on a
substrate that conforms to [the] a shape of the flexible band.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a wearable unit arranged to be worn around a user’s head”, “an audio output module…arranged to output an audio signal”, and “a processing unit arranged to identify…identified sleep-related parameters”, and “a filter module for filtering the EEG signal” in in claims 1 and/or 21, and “machine learning module operable to update the library of artifacts norms” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s specification discloses the structures for the following:
“a wearable unit arranged to be worn around a user’s head” – sleep mask, eye mask, headband, bandana, a flexible strip of material – page 7, line 19- page 8, line 38 and page 10, lines 11-16;  
“an audio output module…arranged to output an audio signal” – speakers – page 11, lines 6-17;  
“a processing unit arranged to identify…identified sleep-related parameters” – a computing device with a memory and processor for executing software instructions to perform various functions using the EEG signal – page 11, line 34- page 12 line 6; 
“a filter module for filtering the EEG signal” – page 12, lines 7-35 – software algorithm; and 
“machine learning module operable to update the library of artifacts norms” – page 13, lines 26-40- machine learning software.

Allowable Subject Matter
Claims 1, 2, 4-7, 11, 15, 17, 18, 20, 21, 23-25, 28, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record does not teach or suggest a system, as claimed by Applicant, where the wearable unit has a pair of opposed accelerometers and where the filter module is arranged to filter the EEG signal, based on data from the pair of accelerometers, to remove irrelevant signals related to head movement and determine a sleep quality metric based on relevant head movements detected by the accelerometers.
Claims 2, 4-7, 11, 15, 17, 18, and 20 are dependent on allowed matter from claim 1 and are allowed.

In regards to claim 21, the prior art of record does not teach or suggest a system, as claimed by Applicant, where the audio output module comprises one or more micro-speakers mounted in the wearable unit, wherein the micro-speakers comprise microfiber portions fabricated in the flexible band.
Claims 23-25 and 28 and dependent on allowed matter from claim 21 and are allowed.

In regards to claim 29, the prior art of record does not teach or suggest a system, as claimed by Applicant, wherein the flexible band includes a conductive interconnection structure that is encased within layers of fabric that form the flexible band and provides an electrical connection between the sensor array and the detector, wherein the conductive interconnection structure comprises a conductive fabric sandwiched between a pair of insulation layers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791   
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791